Case 18-80892-CRJ11   Doc 129 Filed 12/17/18 Entered 12/17/18 10:58:00   Desc
                        Main Document    Page 1 of 34
Case 18-80892-CRJ11   Doc 129 Filed 12/17/18 Entered 12/17/18 10:58:00   Desc
                        Main Document    Page 2 of 34
Case 18-80892-CRJ11   Doc 129 Filed 12/17/18 Entered 12/17/18 10:58:00   Desc
                        Main Document    Page 3 of 34
Case 18-80892-CRJ11   Doc 129 Filed 12/17/18 Entered 12/17/18 10:58:00   Desc
                        Main Document    Page 4 of 34
Case 18-80892-CRJ11   Doc 129 Filed 12/17/18 Entered 12/17/18 10:58:00   Desc
                        Main Document    Page 5 of 34
Case 18-80892-CRJ11   Doc 129 Filed 12/17/18 Entered 12/17/18 10:58:00   Desc
                        Main Document    Page 6 of 34
Case 18-80892-CRJ11   Doc 129 Filed 12/17/18 Entered 12/17/18 10:58:00   Desc
                        Main Document    Page 7 of 34
Case 18-80892-CRJ11   Doc 129 Filed 12/17/18 Entered 12/17/18 10:58:00   Desc
                        Main Document    Page 8 of 34
Case 18-80892-CRJ11   Doc 129 Filed 12/17/18 Entered 12/17/18 10:58:00   Desc
                        Main Document    Page 9 of 34
Case 18-80892-CRJ11   Doc 129 Filed 12/17/18 Entered 12/17/18 10:58:00   Desc
                       Main Document    Page 10 of 34
Case 18-80892-CRJ11   Doc 129 Filed 12/17/18 Entered 12/17/18 10:58:00   Desc
                       Main Document    Page 11 of 34
Case 18-80892-CRJ11   Doc 129 Filed 12/17/18 Entered 12/17/18 10:58:00   Desc
                       Main Document    Page 12 of 34
Case 18-80892-CRJ11   Doc 129 Filed 12/17/18 Entered 12/17/18 10:58:00   Desc
                       Main Document    Page 13 of 34
Case 18-80892-CRJ11   Doc 129 Filed 12/17/18 Entered 12/17/18 10:58:00   Desc
                       Main Document    Page 14 of 34
Case 18-80892-CRJ11   Doc 129 Filed 12/17/18 Entered 12/17/18 10:58:00   Desc
                       Main Document    Page 15 of 34
Case 18-80892-CRJ11   Doc 129 Filed 12/17/18 Entered 12/17/18 10:58:00   Desc
                       Main Document    Page 16 of 34
Case 18-80892-CRJ11   Doc 129 Filed 12/17/18 Entered 12/17/18 10:58:00   Desc
                       Main Document    Page 17 of 34
Case 18-80892-CRJ11   Doc 129 Filed 12/17/18 Entered 12/17/18 10:58:00   Desc
                       Main Document    Page 18 of 34
Case 18-80892-CRJ11   Doc 129 Filed 12/17/18 Entered 12/17/18 10:58:00   Desc
                       Main Document    Page 19 of 34
Case 18-80892-CRJ11   Doc 129 Filed 12/17/18 Entered 12/17/18 10:58:00   Desc
                       Main Document    Page 20 of 34
Case 18-80892-CRJ11   Doc 129 Filed 12/17/18 Entered 12/17/18 10:58:00   Desc
                       Main Document    Page 21 of 34
Case 18-80892-CRJ11   Doc 129 Filed 12/17/18 Entered 12/17/18 10:58:00   Desc
                       Main Document    Page 22 of 34
Case 18-80892-CRJ11   Doc 129 Filed 12/17/18 Entered 12/17/18 10:58:00   Desc
                       Main Document    Page 23 of 34
Case 18-80892-CRJ11   Doc 129 Filed 12/17/18 Entered 12/17/18 10:58:00   Desc
                       Main Document    Page 24 of 34
Case 18-80892-CRJ11   Doc 129 Filed 12/17/18 Entered 12/17/18 10:58:00   Desc
                       Main Document    Page 25 of 34
Case 18-80892-CRJ11   Doc 129 Filed 12/17/18 Entered 12/17/18 10:58:00   Desc
                       Main Document    Page 26 of 34
Case 18-80892-CRJ11   Doc 129 Filed 12/17/18 Entered 12/17/18 10:58:00   Desc
                       Main Document    Page 27 of 34
Case 18-80892-CRJ11   Doc 129 Filed 12/17/18 Entered 12/17/18 10:58:00   Desc
                       Main Document    Page 28 of 34
Case 18-80892-CRJ11   Doc 129 Filed 12/17/18 Entered 12/17/18 10:58:00   Desc
                       Main Document    Page 29 of 34
Case 18-80892-CRJ11   Doc 129 Filed 12/17/18 Entered 12/17/18 10:58:00   Desc
                       Main Document    Page 30 of 34
Case 18-80892-CRJ11   Doc 129 Filed 12/17/18 Entered 12/17/18 10:58:00   Desc
                       Main Document    Page 31 of 34
Case 18-80892-CRJ11   Doc 129 Filed 12/17/18 Entered 12/17/18 10:58:00   Desc
                       Main Document    Page 32 of 34
Case 18-80892-CRJ11   Doc 129 Filed 12/17/18 Entered 12/17/18 10:58:00   Desc
                       Main Document    Page 33 of 34
Case 18-80892-CRJ11   Doc 129 Filed 12/17/18 Entered 12/17/18 10:58:00   Desc
                       Main Document    Page 34 of 34
